Citation Nr: 0906086	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-39 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from December 1968 
to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.  

FINDINGS OF FACT

1.  In an unappealed April 2003 decision, the RO denied 
service connection for PTSD.  

2.  Evidence received since the April 2003 RO rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for PTSD.  

3.  A clear preponderance of the evidence is against a 
finding that the Veteran has PTSD associated with his active 
military duty.  


CONCLUSIONS OF LAW

1.  The April 2003 decision that denied service connection 
claim for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  Evidence received since the April 2003 rating decision is 
new and material, and the Veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  

3.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During this appeal, the Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006), which established additional requirements with 
respect to the content of VA notice for claims to reopen.  
Without deciding whether the notice and development 
requirements of Kent have been satisfied in the present case, 
it is the Board's conclusion that the case does not preclude 
the Board from adjudicating this portion of the veteran's 
claim.  The Board is taking action favorable to the veteran 
by reopening the claim of service connection for PTSD.  See, 
Bernard, 4 Vet. App. at 394; VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

With regard to the de novo claim for service connection for 
PTSD, the Board notes that, during the pendency of the 
current appeal, and specifically on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 488.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present case, an April 2005 letter provided the 
Veteran with the criteria for his service connection claim.  
This document also notified the Veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  

Also, a March 2006 correspondence also notified the Veteran 
of the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  Regardless, as 
will be discussed below, the Board finds that the evidence of 
record does not support a grant of service connection for 
PTSD.  In light of this denial, no rating or effective date 
will be assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the Veteran in proceeding 
with the issuance of a final decision of the service 
connection claim on appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 7-2004 (July 16, 2004).  See 
also Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  In the present case, only the April 2005, and not the 
March 2006, correspondence was issued prior to the appealed 
decision in July 2005.  In any event, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, in 
October 2007 the service connection claim was re-adjudicated, 
and a supplemental statement of the case (SSOC) was issued.  
Consequently, the Board finds that nothing about the evidence 
or any response to the RO's notification suggests that the 
service connection issue adjudicated in this decision must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim on appeal.  All available service treatment 
records, as well as all relevant treatment records adequately 
identified by the veteran, have been obtained and associated 
with his claims folder.  In addition, the veteran has been 
accorded pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claim on appeal.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Importantly, the Veteran has pointed to no other pertinent 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the following service 
connection issue on appeal, based upon the evidence currently 
of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  New and Material Claim

        A.  Legal Criteria

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.201, 20.302 (2008).  

Once a rating decision is final, the veteran's service 
connection claim may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (2008); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

        B.  Analysis

In an April 2003 decision, the RO denied service connection 
for PTSD.  The Veteran was notified of that decision the same 
month.  As the Veteran did not file a proper notice of 
disagreement, the April 2003 decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).  

At the time of the April 2003 denial, the claims folder 
contained service treatment records, VA medical records, two 
VA examinations and a stressor statement.  Based on this 
evidence, the RO concluded, at that time, that, although PTSD 
was shown on some treatment records, the overall evidence of 
record did not support a diagnosis of this disability.  

Specifically, service treatment records were negative for any 
psychiatric treatment.  VA medical records from February and 
March 2001 show the Veteran was diagnosed with, and being 
treated for, depression.  An assessment from a February 2002 
VA primary care follow up note states the Veteran has "major 
depression anxiety disorder."  

A July 2002 VA psychiatric progress note details a PTSD 
clinical evaluation.  Following an interview with the 
Veteran, the examiner diagnosed, on Axis I, PTSD and major 
depressive disorder.  

A July 2002 VA examination found the Veteran to be suffering 
from an Axis I diagnosis of dysthymic disorder only.  In 
August 2002, a board consisting of two psychiatrists, 
examined the Veteran again in order to reconcile the prior VA 
examiner's diagnosis of dysthymia with the VA clinician's 
prior diagnosis of PTSD.  The examiners found the Veteran did 
not have PTSD.  Rather, the examiners diagnosed on Axis I 
alcohol dependence and alcohol induced mood disorder with 
depressive features.  

Thus, based on this evidence, the RO concluded, in April 
2003, that the Veteran did not have PTSD.  

Evidence received subsequent to the April 2003 decision 
includes, in relevant part, medical records reflecting 
treatment for PTSD.  Specifically, VA records from February 
2004 to March 2005 show ongoing treatment for PTSD.  

The Board finds that new and material evidence has been 
submitted subsequent to the April 2003 rating decision.  The 
significant newly submitted evidence includes the ongoing VA 
medical records showing treatment for PTSD.  This new 
evidence, either by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the PTSD service connection claim.  
It raises a reasonable possibility of establishing the claim.  
38 C.F.R. § 3.156(a).  Therefore, the evidence is considered 
new and material for the purpose of reopening the service 
connection claim for PTSD.  

III.  Service Connection Claim

As the Board has determined that new and material evidence 
has been submitted to reopen the service connection claim for 
PTSD, it is necessary to consider whether the Veteran would 
be prejudiced by the Board proceeding to a decision on the 
merits.  In this case, the RO has already adjudicated the 
claim on the merits, and an April 2005 letter provided the 
Veteran with the laws and regulations pertaining to 
consideration of the claim on the merits.  He has been 
notified of the evidence necessary to establish the claim on 
the merits and what evidence VA would obtain and what 
evidence he needed to provide.  The Veteran has provided 
argument addressing his claim on the merits.  Accordingly, 
the Board finds that the Veteran would not be prejudiced by 
its review of the merits at this time.  See, Bernard, 4 Vet. 
App. at 394.  

        A.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  

        B.  Analysis

The Board finds by a clear preponderance of the evidence that 
the Veteran does not have PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  The requirements for service connection for PTSD 
have not been met because a preponderance of the evidence 
does not show that the Veteran has the disability of PTSD.  
See 38 C.F.R. § 3.304(f).  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Initially, the Board notes that various medical records 
(including, most recently, from February 2004 to March 2005) 
reflect outpatient treatment for PTSD.  

The Board finds, however, that the relevant VA examinations 
conducted during the current appeal are the most probative 
evidence.  Each comprehensive VA examination (July 2002, 
August 2002, May 2005 and September 2007) is considered to be 
more probative than the assorted VA medical treatment records 
because at each examination the examiner was able to review 
the entire claims file, observe the Veteran's behavior, 
listen to the Veteran's reported social history, and as a 
result provide solid rationale for any opinions.  It is 
significant that the Veteran has been given four VA 
examinations, and none of them have diagnosed the Veteran 
with PTSD.  Rather, these various examiners have all 
concluded that the Veteran has dysthymia.  

In any event, it is not simply the number of examinations 
but, rather, the quality and reasoning of those examinations 
that leads to the overwhelming conclusion that the Veteran 
does not have PTSD.  The main themes underlying all of the VA 
examinations is that the Veteran does not show avoidance and, 
as the August 2002 examiners put it, there was no one, 
identifiable "definite extreme traumatic stressor."  All of 
the VA examinations identify dysthymia as the Veteran's 
definitive diagnosis, although the August 2002 VA examiner's 
also included a diagnosis of alcohol dependence and alcohol 
induced mood.  The May 2005 examiner explained that, although 
the Veteran remembered some negative military experiences, 
this did not show that they were the etiologic factor or 
cause of his diagnosed dysthymia.  

In contrast, the Board notes that VA medical records from 
February 2004 to March 2005 which show ongoing treatment for 
diagnosed PTSD mainly deal with current symptomatology of the 
Veteran and appear to rely upon a history provided by the 
Veteran.  These records do not appear to have included a 
review of the claims folder and, thus, do not include 
discussions of the numerous post-service examination findings 
of psychiatric disabilities other than PTSD.  

Based on such evidentiary posture, the Board finds that a 
diagnosis of PTSD is not appropriate.  Without competent 
evidence of PTSD, consideration of a relationship between any 
in-service stressors and current symptomatology is not 
necessary.  38 C.F.R. § 3.304(f).  Without competent evidence 
of a diagnosed disability, service connection for the 
disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim).  The preponderance of the evidence is against 
the veteran's claim for service connection for PTSD, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

New and material evidence has been received to reopen the 
service connection claim for PTSD, to that extent, the appeal 
is granted.  

Service connection for PTSD is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


